Case 1:19-cv-00487-JMS-KJM Document 44-1 Filed 03/04/20 Page 1 of 2             PageID #:
                                    348



                       UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

  HB Productions, Inc.,                     )
                                            )   Case No.: 1:19-cv-00487-JMS-KJM
                    Plaintiff,              )   (Copyright)
     vs.                                    )
                                            )   AFFIDAVIT OF COUNSEL
  Muhammad Faizan,                          )
                                            )
                    Defendant.              )
                                            )
                                            )

                             AFFIDAVIT OF COUNSEL

       KERRY S. CULPEPPER, hereby declares under penalty of law that the

 following is true and correct:

       1.     I am an attorney and represent the Plaintiff, I have personal knowledge

 of the matters stated herein, and this affidavit is given in support of Plaintiff’s Rule

 55(b)(1) Request for Clerk to enter Default Judgment Against Defendant

 Muhammad Faizan.

       2.     Upon information and belief, Muhammad Faizan is not a minor or an

 incompetent person and is not currently in the military service of the United States.

       3.     The certain sum of $270,902.58 pleaded in the First Amended

 Complaint at paragraph 141 and pg. 33 is due to Plaintiff because of Defendant’s

 infringements of Plaintiff’s copyright in its motion picture Hellboy.



 19-cv-487
Case 1:19-cv-00487-JMS-KJM Document 44-1 Filed 03/04/20 Page 2 of 2            PageID #:
                                    349



       4.     The certain sum of $270,902.58 pleaded in the First Amended

 Complaint at paragraph 141 and pg. 33 was calculated by multiplying the number of

 instances of infringement in the United States logged by Plaintiff’s agent by the price

 for purchasing a copy of the motion picture in Hawaii.

       I declare under penalty of perjury that the foregoing is true and correct.


       DATED: Kailua-Kona, Hawaii, March 4, 2020.

                                  CULPEPPER IP, LLLC


                                  /s/ Kerry S. Culpepper
                                  Kerry S. Culpepper




                                           2
 19-cv-487
